         Case 1:20-cv-00295-KG-CG Document 15 Filed 04/23/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

JOHN R. LEVENDOSKI,

              Plaintiff,
v.                                                                CV No. 20-295 JFR/CG

C R BARD INCORPORATED, et al.,

              Defendants.

           ORDER ON UNOPPOSED MOTION TO SUBSTITUTE PLAINTIFF

       THIS MATTER is before the Court on Plaintiff’s Motion to Substitute Party-

Plaintiffs (the “Motion”), (Doc. 14), filed April 16, 2020. In the Motion, Plaintiff’s counsel

explains the named Plaintiff, John Levendoski, became deceased on November 14,

2019. (Doc. 14 at 1). As a result, counsel requests the Court assign personal

representative of Mr. Levendoski’s estate, Cinder Urban, as the named-Plaintiff in this

action. Id. The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the Clerk’s Office shall add Cinder Urban,

Personal Representative of the Estate of John Levendoski, as the Plaintiff in the above-

captioned matter.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
